IN THE UNITED sTATEs DIsTRICT CoURT FIL ED

FoR THE DISTRICT oF MoNTANA my
MIssoULA DIVIsIoN C 01 zg,g
lent
D/ - ' U-S
M?§Z.‘§Lg'gg§?:,,a
ANTHoNY sTEvEN LARsoN,
Cv 18-203-M-DLc-JCL
Plaintiff,
vs. ORDER
GUY BAKER, KIRSTEN PABST and
sTATE oF MoN'rANA,
Defendants.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Order and
Findings and Recommendations on February 28, 2019, recommending the
dismissal of Plaintist case for failure to state a claim upon which relief can be
granted. (Doc. 4 at 8.) Plaintiff did not object to the Findings and
Recommendations and so has waived the right to de novo review thereof. 28
U.S.C. § 636(b)(l)(C). Absent objection, this Court reviews findings and
recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,
1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear
error exists if the Court is left with a “defmite and firm conviction that a mistake
has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). Reviewing for clear error and finding none,

_1_

IT IS ORDERED that Judge Lynch’s Order and Findings and
Recommendations (Doc. 4) are ADOPTED IN FULL and Plaintiff’s complaint is
DISMISSED without leave to amend for failure to state a claim upon which relief
can be granted

IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a
judgment of dismissal and close this case.

DATED this l$t day ofMay, 2019.

ML.MMMM

Dana L. Christensen, Chief Judge
United States District Court

